Title: To Thomas Jefferson from George W. P. Custis, 13 February 1804
From: Custis, George W. P.
To: Jefferson, Thomas


               
                  Sir 
                  Mount Washington, 13th of Feby 1804
               
               Perceiving by the detail of Public Affairs that a Bridge is contemplated by the Government, whereby the Counties of Washington & Alexandria shall be united, & other objects of National moment effected. I have done myself the honour to address your Excellency on this subject, & beg leave to propose for your consideration whether the ground immediately below the spot intended for the University & from thence to any part of the Mt Washington Estate may not afford as desirable a situation as any other.
               It may not be improper to add, that the Channell at this place is more narrow, & the water less deep, than in any other part of the Potomak, & the difference in width of the River is so evident as to need no illustration. These objects are certainly momentous on the score of expence, and whether the foundation of the piers on each side of the Channell, may not tend to deepen the same, & thereby assist rather than prevent the Navigation, can be determined by those conversant in such matters—
               I beg leave (for a more complete & satisfactory explanation) to refer yr Excellency to the Public Ground appropriated for the University, from whence you will be able to judge of the various situations which will present themselves to yr veiw & estimate them according to the dictates of yr wisdom & their relative circumstances—
               I have the honour to Subscribe With becoming Respect Yr Very Obt Sevt
               
                  George W P Custis 
               
            